Bloodworth, J.
A lady who was running a swimming pool grew suspicious of a “green Buick roadster,” and asked the deputy sheriff to come down to the pool and capture it. In company with two friends he went there and watched. The defendant drove up in his *109car, — a car which filled the description given by the lady, — and, with some of the other occupants o£ the car, left it and walked down to the dance hall, leaving others in the car. Soon after the accused went to the dance hall “a good many people came to this car and went away.” The deputy sheriff could not see what was happening in the car. He swore that he finally went to it and “the parties in it began to run from the car and stick something in their pockets. One fellow stuck a bottle and got away, and one fellow jumped over my head with a fruit-jar and got away. . . After this man jumped out with the fruit-jar we searched the car and found about a gallon and a half of liquor in a can and a quart bottle and two small bottles, and there were empty bottles; and we found some sugar and a glass and a funnel in there'. . . The funnel and glass smelled like whisky. . . This place I speak of is just a place that you could put anything in, tools, or liquor, or a satchel, or anything. It was not behind the back, it was between the cushion and the wood; the cushion folded over the place where the liquor was. I said the sugar was in there too.” Another witness swore: “In addition to what Mr. Mosley had already found, I found four coca-cola bottles full of whisky and a pint bottle in the pocket of the door.”
When all the circumstances are considered, there was sufficient evidence to authorize the jury to conclude, beyond a reasonable doubt, that the accused was guilty of possessing whisky.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.